 RICHARDSON CHEMICAL COMPANY5Richardson Chemical Company,Allied Kelite Prod-ucts DivisionandInternational Union,Allied Indus-trialWorkersofAmerica,AFL-CIO.Case7-CA-12233January 8, 1976DECISION AND ORDERJudgment should not be granted. Respondent didnot file a response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:BY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSUpon a charge filed on August 8, 1975, by Interna-tional Union, Allied Industrial Workers of America,AFL-CIO, herein called the Union, and duly servedon Richardson Chemical Company, Allied KeliteProducts Division, herein called the Respondent, theActing General Counsel, herein General Counsel, ofthe National Labor Relations Board, by the ActingRegional Director for Region 7, issued a complainton August 29, 1975, against Respondent, allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and no-tice of hearing before an Administrative Law Judgewere duly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on May 28, 1975, fol-lowing a Board election in Case 7-RC-12744 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; l and that, commenc-ing on or about July 14, 1975, and at all times there-after,Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnSeptember 9, 1975, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint.On September 29, 1975, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on October 15,1975, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for Summary'Official noticeis taken of the recordin the representationproceeding,Case 7-RC-12744, as the term "record" is definedin Secs 10268 and102.69(g) of the Board'sRules and Regulations,Series 8,as amended. SeeLTV Electrosystems, Inc,166 NLRB 938 (1967), enfd 388 F 2d 683 (C.A 4,1968);Golden Age Beverage Co,167 NLRB 151 (1967), enfd. 415 F 2d 26(C.A 5, 1969);Intertype Co v. Penello,269 F.Supp 573 (D C. Va, 1967),Follett Corp.,164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7,1968); Sec9(d) of the NLRA.Ruling on the Motion for Summary JudgmentIn its answer and affirmative defenses to the com-plaint,Respondent(1)denies the validity of theUnion'scertification in Case7-RC-12744 for thereasons setforthin its request for review filed withthe Board in the representation proceeding,(2) as-serts in effect that, despite its stated intent to refuseto bargain with the certifiedUnion,the absence of ademand for bargaining precludes an 8(a)(5) finding,and (3)argues that the issuance of the complaint bythe Acting Regional Director wasultra vires.In theMotion for Summary Judgment counsel for the Gen-eral Counsel contends(1) that Respondent is seekingto relitigate issues which were litigated in the priorrepresentation proceeding and this it may not do, (2)that a bargaining request would have been futile andtherefore is not prerequisite to an 8(a)(5) finding, and(3) thatRespondent'sultra viresdefense is frivolous.We agree with the General Counsel.Our review of the record,including that in Case7-RC-12744,reveals that,pursuant to a Decisionand Direction of Election issued by the Regional Di-rector,an election was held on January16, 1975. Thetally ofballots showed nine votes cast for the Unionand eight against.Respondent filed with the Region-al Director timely objections alleging, in substance, aconversation between a union representative and aunit employeewhichallegedly contained a threatand misrepresentation and which gave rise to a ru-mor interfering with the,election.Pursuant to the di-rection of the Regional Director,a.hearing on theobjections was heldon February 10, 1975.Thereaf-ter, the Hearing Officer,issued her Report and Rec-ommendations recommending that the Regional Di-rector overrule the objections in their entirety andcertify theUnion.Respondent filed timely excep-tions to the report reiterating its objections. On May28, 1975,theRegional Director issued his SecondSupplemental Decision and Certification of Repre-sentative adopting the conclusions and recommenda-tionsof the Hearing Officer and certifying theUnion. Respondent filed a tunely request for reviewof the Regional Director's Second Supplemental De-cision and Certification of Representative,again set-ting forth its objections.On July2, 1975, the Board,222 NLRB No. 2 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithMember Kennedy dissenting, denied the re-quest for review as raising no substantial issues.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding?Except as hereafter discussed, all issues raised bythe Respondent in this proceeding were litigated inthe prior representation proceeding, and the Respon-dent does not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany, issue which is properly litigable in this unfairlabor practice proceeding.With respect to its second, affirmative defense thatthere has been no request to bargain and thereforethere is no 8(a)(5) violation, we note that Respondentadmits that its attorney sent a letter to the Union'sattorney dated July 14, 1975, which expressesRespondent's intent to refuse to bargain with the cer-tifiedUnion in order to obtain judicial review of theBoard's decision refusing to sustain its representationcase objections. Since it is apparent that, after thereceipt of Respondent's letter, a specific demand forbargaining would have been futile, such a request tobargain is not a prerequisite to the finding of, an8(a)(5) violation.Old Town Shoe Company,91 NLRB240 (1950);N.L.R.B. v. Burton-Dixie Corporation,210 F.2d 199 (C.A. 10, 1954), enfg. 103 NLRB 880(1953). Accordingly, we find this defense lacking inmerit and that Respondent has refused to bargain onand after July 14, 1975.Respondent's third affirmative defense is that thecomplaint issued by the Acting Regional Director isa nullity andultra viresthe Board because there isnothing in'the Act or in the Board's Rules and Regu-lations which provides for the creation of an ActingRegional Director or gives the Acting Regional Di-rector the authority to issue complaints. This conten-tion is without merit. Under Section 10(b), a Boardagentmay be designated to issue complaints andSection 3(d) gives the General Counsel final authori-ty, on behalf of the Board, in respect to the issuanceof complaints. On October 31, 1975, the RegionalDirector filed and duly served on all parties a re-sponse to Respondent's third affirmative defense,stating that the General Counsel has delegated au-2 SeePittsburgh Plate Glass 'Co v. N LR B,313 U.S 146, 162 (1941),Rules andRegulationsof the Board, Secs 102 67(f) and 102 69(c).thority to him to designate the Assistant to the Re-gional Director as Acting Regional Director when hisabsence is not-expected to exceed 30 days and that,with respect to the delegation of authority herein, hehad so designated Henry L. Chiles, Jr., the Assistantto the Regional Director, to act as Acting RegionalDirector during his absence. As the statement of theRegional Director is uncontroverted, we find that theRegional Director, under authority delegated to himby the General Counsel, properly designated HenryL. Chiles, Jr., as Acting Regional Director with au-thority to issue the complaint herein. Accordingly,we shall grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRichardsonChemical Company, Allied KeliteProducts Division, an Ohio corporation with its prin-cipal office and plant located in Highland Park,Michigan, is engaged in the manufacture and pro-cessing of chemicals and related products at its High-land Park plant, the only facility involved in theseproceedings. During the past 12 months, a represen-tative period, Respondent, in the course and conductof its business operations, purchased and caused tobe transported and delivered at its Highland Parkplant, chemicals and other goods and materials val-ued in excess of $100,000, of which goods and mate-rialsvalued in excess of $50,000 were transportedand delivered to its plant in Highland Park directlyfrom points located outside the State of Michigan.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.II.THE LABOR ORGANIZATION INVOLVEDInternational Union, Allied Industrial Workers ofAmerica, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentation ProceedingI.The unitThe following employees of the Respondent con- RICHARDSON CHEMICAL COMPANYstitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time office clericalemployees, including inventory control clerks,research coordinator and formula control em-ployees, switchboard operators, receptionists,and mailroom employees employed by the Em-ployer at its facilities located at 364, 370, and400 Midland Avenue, Highland Park, Michigan;but excluding all production and maintenanceemployees, plant clericals, salesmen, confiden-tial employees,managerial employees, profes-sional employees and guards and supervisors asdefined in the Act.2.ThecertificationOn January 16, 1975, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 7 designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on May 28, 1975, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. Respondent's Refusal To BargainOn July 14, 1975, Respondent, by its attorney, in aletter to the Union's attorney, stated its intention torefuse to bargain with the certified Union.Accordingly, we find that the. Respondent has,since July 14, 1975, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDY7Having found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit; and, if an understanding- is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Bur-nettConstruction Company,149NLRB 1419, 1421(1964), enfd. 350, F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Richardson Chemical Company, Allied KeliteProducts Division, is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2. International Union, Allied Industrial Workersof America, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3.All full-time and regular part-time office cleri-cal employees, including inventory control clerks, re-search coordinator and formula control employees,switchboard operators, receptionists, and mailroomemployees employed by the Employer at its facilitieslocated at 364, 370, and 400 Midland Avenue, High-land Park, Michigan; but excluding all productionand maintenance employees, professional employeesand guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b)of the Act.4.Since May 28, 1975, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about July 14, 1975, and at alltimes thereafter, to bargain collectively with the 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Richardson Chemical Company,Allied Products Di-vision,Highland Park, Michigan, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with International Union, Al-lied IndustrialWorkers of America, AFL-CIO, asthe exclusive bargaining representative of its employ-ees inthe following appropriate unit:All full-time and regular part-time office clericalemployees, including inventory control clerks,research coordinator and formula control em-ployees, switchboard operators, receptionists,and mailroom employees employed by the Em-ployer at its facilities located at 364, 370, and400 Midland Avenue, Highland Park, Michigan;but excluding all production and maintenanceemployees, plant clericals,salesmen,confiden-tialemployees,managerial employees, profes-sional employees and guards and supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b)Post at its Highland Park, Michigan, facilitycopies of the attached notice marked "Appendix." 9Copies of said notice, on forms provided by the Re-gional Director for Region 7 after being duly signedby Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-nationalUnion, Allied IndustrialWorkers ofAmerica, AFL-CIO, as the exclusive representa-tive of the employees in the bargaining unit de-scribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time office cleri-cal employees, including inventory controlclerks, research coordinator and formula con-trol employees, switchboard operators, recep-tionists, andmailroom employees employedby the Employer at its facilities located at 364, RICHARDSON CHEMICAL COMPANY9370, and 400 Midland Avenue, Highlandemployees,professionalemployeesandPark,Michigan;but excluding all productionguards and supervisors as defined in the Act.and maintenance employees,plant clericals,salesmen,confidential employees,managerialRICHARDSON CHEMICAL COMPANY,ALLIED KELITE PRODUCTS